DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 5-8, filed 10/12/2021, with respect to the pending claims 2-11 have been fully considered and are persuasive. The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 2 - 11 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 6, no prior art of record doesn’t teach alone or in combination:
A battery pack comprising: 
the mechanical lock out including a wall having (1) a support portion (a) supporting at least one of the plurality of battery terminals and (b) extending parallel to the first plane and (2) a lock out portion (a) at one end of and (b) extending perpendicularly from the support portion for allowing engagement with the power tool while preventing engagement with the battery charger, in combination with the remaining claim elements of claim 6.
As to claims 7 - 10, the claims are allowed as being dependent over on allowed claim (claim 6).

In terms of Claim 11, no prior art of record doesn’t teach alone or in combination:
A battery pack, comprising: 
the mechanical lock out includes a wall supporting the at least one of the plurality of battery terminals, the wall supporting the at least one of the plurality of battery terminals in the defined plane and an identifying portion at one end of and extending from the supporting wall for allowing engagement with the power tool while preventing engagement with the battery charger, in combination with the remaining claim elements of claim 11.
As to claims 2 - 5, the claims are allowed as being dependent over on allowed claim (claim 11).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent to White et al. (US # 6075341).
- The US Patent to Gardner et al. (US # 5391972).
Neither White nor Gardner teaches alone or in combination a battery pack comprising mechanical lockout having specific structure that allows engagement with power tool and prevents from engagement with a battery charger, as explained in 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859